— Judgment, Supreme Court, Bronx County (Alvin Yearwood, J.), rendered February 18, 2011, convicting defendant, after a jury trial, of robbery in the second and third degrees and petit larceny, and sentencing him to an aggregate term of four years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility and identification, including its evaluations of any inconsistencies in testimony. Concur — Gonzalez, PJ., Sweeny, Moskowitz, Richter and Clark, JJ.